Citation Nr: 1206087	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a brain aneurysm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hypertension and a brain aneurysm.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years thereafter, and there is no competent medical evidence in the record suggesting that such condition is due to service. 

2.  A brain aneurysm was not shown in service or for many years thereafter, and there is no competent medical evidence in the record suggesting that such condition is due to service; there are no service-connected disabilities to form the basis for secondary service connection. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for establishing service connection for a brain aneurysm have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an April 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The Board observes that the Veteran has not been advised of the information and evidence necessary to establish service connection for a brain aneurysm on a secondary basis, under 38 C.F.R. § 3.310.  However, the January 2009 Statement of the Case (SOC) provided the requisite VA regulations, and the Veteran has since demonstrated his actual knowledge of secondary service connection by way of his statements, including statements on two VA Forms 9 received in January 2009.  Moreover, the Board notes that the Veteran claims entitlement to service connection for a brain aneurysm secondary to hypertension, and, as will be discussed more fully below, the Board denies entitlement to service connection for hypertension herein.  Thus, service connection is not currently in effect for hypertension or any other disability and therefore, there is no service-connected disability to form the basis for secondary service connection.  The Board therefore finds that a remand for corrective notice concerning secondary service connection is unnecessary.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment reports, and statements from the Veteran.

The Board notes that the Veteran has not been given a VA examination for his claims for service connection for hypertension and a brain aneurysm.  However, as will be discussed more fully below, the credible and probative evidence fails to show that the conditions existed in service and there is no competent evidence in the record suggesting that such conditions are due to service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension, brain hemorrhage, or brain thrombosis become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).   

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran claims entitlement to service connection for hypertension because he contends that such is due to stress during service.  He has stated that he had high blood pressure one month prior to his discharge from service, and did not pass 
his initial separation examination.  He claims that he had to return for further examination until his pressure was sufficiently low for release from military service.  He also contends that his claimed brain aneurysm is due to his current hypertension.  

The service treatment records show that during the Veteran's April 1961 entrance examination, performed prior to his active service, his blood pressure reading was 140/90 and his heart and vascular system were clinically evaluated as normal.  The service treatment records from the Veteran's period of service are negative for any complaints, findings, or treatment regarding any hypertension or brain aneurysm.  During the November 1968 separation examination, the Veteran denied having a history of high or low blood pressure.  He also reported that he had no history of frequent or severe headache, dizziness or fainting spells, or eye trouble.  Upon clinical evaluation at that time, the head, face, neck, and scalp, eyes, heart, vascular system, and neurologic system were each evaluated as normal.  His blood pressure was recorded as 120/75.

In his March 2008 claim, the Veteran indicated that when he entered military service in 1961 he did not have high blood pressure, but after his experiences and travel during service, his blood pressure elevated and never returned to normal.  He said that he was not told he had high blood pressure until near the end of his discharge from service.  

The first post-service record of treatment for high blood pressure is contained in private treatment reports which reveal that in September 1986, the Veteran reported an 8 year history of high blood pressure.  Records dated since that time show ongoing diagnoses of high blood pressure and hypertension, which has been treated with medication.  A March 1999 entry indicates that at that time, the Veteran reported a 20 year history of hypertension.  Private treatment records further show that the Veteran presented for treatment in March 1999 and reported that while driving his car with his wife, he noted a sudden episode of diplopia and visual dimming accompanied by feeling lightheaded and unsteady, which resolved in 10 to 20 minutes.  After undergoing magnetic resonance imaging (MRI) of the brain and cerebral angiography, he was diagnosed with ophthalmic artery aneurysm in March 1999, and underwent right frontal craniotomy and neck dissection to clip ophthalmic artery aneurysm in April 1999.

      Service Connection for Hypertension

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.

Although the Veteran is competent to report that he was told that he had high blood pressure readings during service, the Board finds such contention is not credible.  The Board notes that in connection with the current claims, the Veteran related that during service his blood pressure elevated and never returned to normal, and that he had high blood pressure one month prior to his discharge from service and had to return for further examination until his pressure was sufficiently low for release from military service.  However, the service treatment records are negative for any complaints, findings, or treatment regarding any hypertension.  Specifically, the Veteran denied having a history of high or low blood pressure on the report of medical history completed the same day as the November 1968 separation examination, and no findings or comments were made with regards to hypertension at that time.  Further, during private treatment in September 1986, the Veteran reported an 8 year history of high blood pressure.  A March 1999 entry indicates that the Veteran reported a 20 year history of hypertension at that time.  The Board finds the denial of a history of high blood pressure made during the separation examination, and the consistent reports to private treatment providers of hypertension having begun in approximately 1978 or 1979, to be more credible and probative than the contention made subsequent to the filing of his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In short, the Veteran's current contentions of being found to have high blood pressure during service are inconsistent with his prior statements made during and since service, and with the contemporaneous treatment records; thus, the Board finds his current contentions are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) ("the lack of contemporaneous medical records and inconsistent statements may be facts that the Board can consider and weigh against a veteran's lay evidence").

The Board acknowledges the Veteran's contentions that the claimed disability is related to service.  The Board observes, however, that he, as a layperson, is not competent to provide probative medical evidence on a matter such as the etiology of his current hypertension, which requires medical expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, his opinion on this point is not competent medical evidence.

Moreover, there is no credible evidence of record reflecting that the Veteran suffered from hypertension within one year from the date of termination of active service.  Rather, the competent and credible evidence reflects that hypertension was diagnosed at least 10 years after his discharge from service.  Accordingly, service connection on a presumptive basis is not warranted. 

In summary, the preponderance of the evidence indicates that the Veteran's hypertension is not related to service.  Likewise, there is no competent evidence that any hypertension became manifest to a compensable degree within one year from the date of termination of active service.  Accordingly, service connection for hypertension is denied.

      Service Connection for a Brain Aneurysm

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board also finds that the preponderance of the evidence is against the Veteran's claim for service connection for a brain aneurysm.

The Veteran does not contend and the evidence does not suggest that a brain aneurysm arose in or is related to service, or that a brain aneurysm arose within one year following discharge from service.  In this regard, the evidence shows that the Veteran was initially diagnosed with ophthalmic artery aneurysm in March 1999.  There is no suggesting such disorder is related to the Veteran's service.  Thus, service connection on a direct or presumptive basis is not warranted. 

Rather, the Veteran contends that service connection for a brain aneurysm is warranted as secondary to his current hypertension.  However, as discussed above, the Board has found herein that the Veteran is not entitled to service connection for hypertension.  Thus, there is no service-connected disability to form the basis for secondary service connection for a brain aneurysm.  Accordingly, service connection for a brain aneurysm is not warranted on a secondary basis. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding of service connection for a brain aneurysm on a direct, presumptive, and secondary basis. 

In reaching the conclusions above with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a brain aneurysm is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


